Citation Nr: 0637582	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  01-07 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:  Virginia A. Girard-Brady, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.  He was awarded the Purple Heart and Combat 
Action Ribbon, among other decorations. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in June 2003 for further development.  

The veteran's current representative was appointed by the 
veteran in June 2006.  In August 2006, a copy of the 
veteran's claims file was provided to the representative. 


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
active duty service or within one year of discharge from 
service, nor is hypertension otherwise related to service or 
to a service-connected disability.  

2.  Gout was not manifested during the veteran's active duty 
service or for many years after service, nor is gout 
otherwise related to service or to a service-connected 
disability. 


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by his active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  The veteran's hypertension is not proximately due to or 
caused by, or aggravated by, a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 
(2006). 

3.  The veteran's gout was not incurred in or aggravated by 
his active duty service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  The veteran's gout is not proximately due to or caused 
by, or aggravated by, a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection in December 1998 (prior to 
the enactment of the VCAA).  A rating decision was issued in 
July 1999.  The claims came before the Board in June 2003 and 
the claims were remanded for further development, to include 
compliance with the VCAA.  In February 2004, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the February 2004 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection for 
hypertension and gout, but there has been no notice regarding 
the rating criteria under which these disabilities would be 
evaluated.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
August 2003 in which it advised the appellant what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the Board 
concludes below that the preponderance of the evidence is 
against the claims of service connection for hypertension and 
gout, any questions as to the appropriate disability ratings 
and effective dates to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  An independent medical expert opinion has been 
obtained by the Board, and the veteran has been furnished a 
copy of that opinion.  There is no indication of any 
additional relevant, outstanding records which would support 
the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension and arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

In this case, the Board notes that the service medical 
records fail to show any findings attributed to either 
hypertension or gout.  The veteran is a triple amputee who 
underwent numerous surgeries while in service.  Most of his 
blood pressure readings were taken in May 1970 (when he 
underwent surgery).  While the Board notes that a couple of 
the readings were borderline or elevated, most of the 
readings were within normal limits.  Blood pressure readings 
taken in July 1970 and September 1970 were all well within 
normal limits.        

The post service medical evidence reveals that the veteran 
first sought treatment for symptoms of gout in approximately 
May 1982.  An undated treatment note states that the veteran 
"awoke this A.M. with painful swollen right great toe."  
The treatment note went on to state that there was "no known 
gout."  Upon examining the veteran, the clinician assessed 
the veteran with "probable gout."  The veteran was to 
return in one week (on or about June 1, 1982) with uric acid.  
The fact that the veteran was to return in one week (on or 
about June 1, 1982) indicates that the undated treatment note 
concerned treatment sought in May 1982.  There is no 
indication that the veteran did return in June 1982.

The next pertinent treatment note is dated January 1985.  It 
states that the veteran "presents with 1 1/2 wk. of painful, 
swollen right foot.  Had attack of podagra last year and got 
conservative treatment...Has old shrapnel wound right foot."  
The clinician diagnosed the veteran with gout.  

The first indication of hypertension is dated November 1985.  
The treatment note states that the veteran had a nine month 
history of hypertension.  It also noted that he received 
hypertension medication 1 1/2 months ago, but that he was not 
currently taking hypertension medication.  

The veteran has continued to receive treatment for 
hypertension and gout since being diagnosed with the 
disabilities in 1985.  

The veteran testified at a June 2002 hearing that he believes 
he is entitled to service connection for hypertension because 
his hypertension has been caused by all the stress that he's 
been through over the past 30 years.  He testified that he is 
entitled to service connection for gout because a doctor told 
him that it was caused by medications that he is taking for a 
liver disability.  

The veteran underwent a VA medical examination in April 2003.  
The clinician indicated that he reviewed the veteran's claims 
file prior to the examination.  The veteran stated that he 
was diagnosed with hypertension in 1974 and has been on 
various medications since then, though it has been more 
difficult to control over the years.  He stated that his 
blood pressure varies from day to day.  On the morning of the 
examination, the veteran stated that his blood pressure was 
154/85 with a pulse of 76.  He reported no complications of 
hypertension.  

The veteran reported that he has a long history of gouty 
attacks in the great toe of the right foot, and that he was 
diagnosed with gout in either 1982 or 1984.  He claimed that 
he has 8-10 attacks of gout per year, all affecting the great 
toe and ankle.  His last attack was approximately 1 1/2 weeks 
prior to the examination.  The attack resolved with 
medications, but he still had a good bit of residual pain in 
the great toe.  The ankle was not bothering him at the time 
of the examination.  When the attacks are bad, he reported 
that he is unable to walk on his right lower extremity and 
that he spends several days on bed rest until the 
inflammation subsides.  

Upon examination, veteran's blood pressure was 136/80 with a 
pulse of 72.  Examination of his foot revealed no calluses or 
skin lesions.  There was pes planus.  The posterior tibialis 
and dorsalis pedis pulses were 2+.  Capillary refill was 
brisk.  The only tenderness of the foot and ankle was found 
at the metatarsal phalangeal joint of the great toe.  There 
was no inflammation or swelling at the metatarsophalangeal 
(MTP) joint.  Active motion of the joint was limited by pain 
with dorsiflexion 30 degrees and plantar flexion 0 degrees.  
The rest of the foot and ankle was nontender.  

The clinician diagnosed the veteran with essential 
hypertension.  He then opined that it is not related to 
military service, nor is it affected by the veteran's 
disabilities including his amputations.  He further noted 
that the claims file showed very few blood pressure readings, 
but those that were found were normotensive.  The clinician 
also diagnosed the veteran with poorly controlled gouty 
arthritis of the right great toe.  He noted that the veteran 
is on medication for the problem, but that the medication 
does not keep it well-controlled.  He further noted that gout 
was first diagnosed many years after the veteran left the 
service; that it is a metabolic problem; and that it is not 
related to his service injuries.    

The veteran underwent another VA medical examination in June 
2005 in conjunction with an increased rating claim for 
diabetes.  The clinician diagnosed the veteran with 
hypertension not secondary to diabetes mellitus.  

The veteran's claims came before the Board in June 2006.  
Given that the veteran is claiming that hypertension and gout 
were caused or aggravated by service connected disabilities, 
and the veteran's service connected disabilities are numerous 
and complex, the Board determined that an expert opinion was 
necessary.  As such, the Board sent the veteran's claims file 
to University Internal Medicine Associates.  In August 2006, 
Dr. R.T.J. responded with a correspondence in which he 
acknowledged that he reviewed all 6 volumes of the veteran's 
claims file.  He noted that the veteran was service connected 
for anatomical loss of both hands, below the knee left leg 
amputation, post traumatic stress disorder (PTSD), diabetes, 
shell fragment wound to the right foot, shell fragment wound 
to Muscle Group XIV of the right thigh, skull defect, 
hepatitis C, bilateral hearing loss, tinnitus, postoperative 
otitis media, and perforation of the right tympanic membrane 
with shrapnel.  

Dr. R.T.J. opined that it is unlikely that the veteran's 
hypertension was caused by or aggravated by his service 
connected disabilities.  He also opined that it is unlikely 
that his hypertension was either caused by or aggravated by 
medication prescribed for his service connected disabilities.  

With respect to the veteran's gout, Dr. R.T.J. opined that it 
is unlikely that his gout was caused or aggravated by his 
service connected disabilities.  He explained that gout is a 
metabolic illness resulting in either an over production or 
under excretion of a uric acid level or uric acid.  Dr. 
R.T.J. further opined that it is unlikely that the veteran's 
gout was caused or aggravated by medication prescribed for 
his service connected disabilities.  He explained that while 
gout can occasionally be precipitated by some medications, he 
found no evidence that the veteran has been on thiazide 
diuretics as treatment for hypertension.  

Analysis

The Board notes that the present diagnoses of hypertension 
and gout are not in dispute.  However, there are simply no in 
service findings attributed to either condition.  Likewise, 
post service medical evidence does not show any findings of 
hypertension or gout for many years after service.  The 
veteran stated that he was first diagnosed with hypertension 
in 1974.  The Board notes that there is no medical evidence 
to support the contention.  Nonetheless, even if the veteran 
was diagnosed in 1974, that is beyond the one year period 
following discharge that would allow the condition to be 
presumptively service connected.  In the absence of 
presumptive service connection, a nexus between hypertension 
and service must be supported by a credible medical opinion.  
In this case, the only credible medical opinions regarding 
the possibility of a nexus go against such a nexus.  

Moreover, the totality of the competent evidence is against a 
finding of secondary service connection, including by 
aggravation.  Medical examiners have consistently been of the 
opinion that the two diseases at issue are not due to the 
veteran's service-connected disabilities.  An independent 
medical expert, after reviewing the multi-volume claims file, 
offered clear opinions to the effect that the hypertension 
and gout were not due to service-connected disabilities or to 
medications used to treat such disabilities.  The independent 
medical expert also expressly opined that there was no 
aggravation of the hypertension and/or gout by the service-
connected disabilities or medications used to treat those 
disabilities.  

The Board fully understands the veteran's contentions.  The 
questions involved, however, are clearly medical in nature.  
Persuasive medical evidence is of record which effectively 
rebuts the veteran's contentions.  As the preponderance of 
the evidence is against these claims, the benefit-of-the-
doubt doctrine does not apply, and the claims for service 
connection for hypertension and gout must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for hypertension is not warranted.  
Service connection for gout is not warranted.  The appeal is 
denied as to both issues.   




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


